Citation Nr: 0106592	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-11 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).

3.  Eligibility to dependent's educational benefits pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1975.

In August 1999 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility to dependent's educational 
assistance.  Notice was issued by correspondence dated on 
August 13, 1999.  By a separate notification letter, dated 
August 13, 1999, the RO also told the appellant, the widow of 
the veteran, that entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 had been denied.  The 
appellant disagreed with the denials.  In March 2000 the RO 
issued to the appellant a statement of the case (SOC), only 
addressing the issue of entitlement to service connection for 
the cause of the veteran's death.  In May 2000 the RO 
received the appellant's substantive appeal.  On substantive 
appeal the appellant also, liberally construed, disagreed 
with the denial of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 and eligibility to dependent's educational assistance.  
Thereafter, a supplemental statement of the case addressing 
the issues of entitlement to DIC under 38 U.S.C.A. § 1318 and 
eligibility to dependent's educational assistance under 
38 U.S.C.A. Chapter 35 was issued to the appellant.  

In light of the foregoing development, the Board of Veterans' 
Appeals (Board) finds that the matters listed on the title 
page have been properly developed for appellate review.  
38 U.S.C.A. § 7105 (West 1991); see also Archbold v. Brown, 9 
Vet. App. 124 (1996).  That same month, the claims folder was 
transferred to Atlanta, Georgia.


REMAND

The appellant contends that the cause of the veteran's death, 
small cell lung cancer, is related to service, including 
claimed in-service Agent Orange exposure.  She maintains that 
since the 1960s the veteran had difficulty with breathing and 
that since 1975 his coughs were productive of blood.  

The service medical records show on examination reports dated 
from 1954 to 1961, x-ray studies showed normal findings.  
However, on retirement examination in April 1975, x-ray 
findings revealed a calcified granuloma of the left upper 
lobe.  Otherwise, findings were within normal limits.

On VA examination in October 1975 a calcified granuloma was 
detected but it was reportedly asymptomatic.  The diagnosis 
was no lung disease.  The examination report also notes that 
the veteran was a heavy smoker.  In 1976 an examiner 
interpreted the veteran's entrance examination chest x-ray 
study and 1975 chest x-ray study.  The examiner found a small 
granuloma of the left lung field projected over the third 
left rib anteriorly.  The examiner added that it had been 
present and unchanged in both films and it probably 
represented a small granulomatous lesion.  The lesion was 
evident on the initial study.  The evidence however shows 
that the examiner did not interpret a December 1968 report of 
a chest x-ray study showing that the appearance of the 
veteran's lungs was not normal for his age and that some 
underlying chronic lung process was suspected.  

Additionally, while the medical evidence shows that a 
diagnosis of small cell lung cancer was initially made in 
1998, it also shows that at that time the veteran immediately 
received treatment because of the extensive metastatic 
process.  The appellant has also testified that a physician 
told her that the veteran's lung cancer had been present for 
a while.  Given the foregoing, the Board finds that a medical 
opinion as to the etiology of the cause of the veteran's 
death is needed.  Watai v. Brown, 9 Vet. App. 441 (1996); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Because the issues of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 and eligibility to dependent's educational 
benefits pursuant to 38 U.S.C.A. Chapter 35 are inextricably 
intertwined the appellant's service connection claim, the 
adjudication of those matters must be deferred. 

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

For these reasons, this case is REMANDED for the following:

1.  The appellant should be afforded the 
opportunity to submit additional evidence 
to support her claim, to include 
supporting lay and medical statements.  

2.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical care 
providers who treated the veteran for 
small cell carcinoma of the lungs since 
service.  After securing the necessary 
authorization, the RO should contact the 
identified providers and request a copy 
of all reports of treatment, not already 
of record.  The medical providers 
contacted should include the Promina 
Kennestone Hospital, Northwest Georgia 
Oncology Centers P.C., and Drs. S.L., 
A.M., K.H., and D.S.

3.  The RO should transfer the claims 
folder to a VA oncology examiner.  The 
examiner should review the claims folder 
and thereafter note that the claims 
folder had been reviewed.  The examiner 
should then comment on the etiology of 
the cause of the veteran's death, small 
cell lung cancer.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that small cell 
lung cancer was present at service entry 
and was chronically worsened during 
service or alternatively, whether it is 
at least as likely as not that small cell 
lung cancer can be related to the 
findings noted in service or whether it 
is of post service origin.  All reasons 
and rationales for any conclusion reached 
should be discussed.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
appellant until she is otherwise notified.

The appellant has the right to VA compliance with the terms 
and conditions set forth in remand orders from the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




